JUDGE ELLIOTT
delivered the opinion of the court.
This indictment charges the appellant with having given and sold spirituous liquors to Peter Belt, an infant, and not the child of appellant, without the written consent of the father or guardian of the infant.
On the trial the appellant was found guilty and judgment rendered against him for $50, and the first question to be considered is, has this court jurisdiction of this case on appeal. By section 347 of the Criminal Code of 1877 it is provided that “the Court of Appeals shall have appellate jurisdiction in penal actions and prosecutions for misdemeanors in the following cases only, viz. If the judgment be for a fine of $50, or for imprisonment exceeding thirty days, or if the judgment be for the defendant in cases in which a fine exceeding $50, or confinement exceeding thirty days, might have been inflicted.”
*172As this is the last legislative act defining this court’s jurisdiction in penal cases, it amounts to a revocation of the previous legislation on the subject, and as the fine assessed in this case did not exceed $50, this court has no jurisdiction of this case on appeal.
It is, however, stated by appellant’s counsel that in the case of the Commonwealth v. Davis this court, ruled.in favor of jurisdiction in a similar case. (See 12 Bush, 240.) It will be seen by an examination of that case that it was decided at the-September Term of this court, 1876, which was before the Code of 1877 went into effect, and under the laws then in force this court had jurisdiction in. such cases.
Wherefore the appeal in this case is dismissed.